 346DECISIONSOF NATIONALLABOR RELATIONS BOARDbargaining units because one group keeps sales records and anotherkeeps the records of purchases.As the receiving clerks are only asegment of the larger group of clerical employees working in thesame offices and having similar duties, the Petitioner's request fora separate unit or to represent them as part of the production andmaintenance unit is denied.Accordingly, having found that the unit requested by the Petitioneris inappropriate, we shall dismiss the petition.OrderIT IS HEREBY ORDERED that the petition filed herein be, and it herebyis,dismissed.PETERZELL & GELLES, INC.andUNITED TEXTILE WORKERS OF AMERICA,AFL, PETITIONER.Case No. 15-RC487.May 8, 1951Decision and Direction of ElectionUpon a petition duly filed, a hearing was held before Charles A.Kyle, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error'and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds : 21.The Employer is-engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The parties generally agree that a unit of all production andmaintenance employees, excluding supervisors, is appropriate.The1We find no merit in the contention of the Employer that this proceeding should bestayed because of the pendency of unfair labor practice charges filed by the Petitioneragainst the Employer and by the Employer against the Petitioner.The Petitioner hasfiled a waiver with the Board in Case No.15-CA-184, and the General Counsel has sus-tained the Regional Director'sdismissal of the charges filed by the Employer againstthe Petitioner in Case No. 15-CB-41.Kimsey Manufacturing Company,87 NLRB 651;Olin Industries,Winchester Repeating Arms Company Division,85 NLRB 396;SouthGeorgia Pecan Shelling Company,85 NLRB 591.2 The Employer requested the Board to, reject the Petitioner'sbrief because it wasfiled after the expiration of the time limit given to the parties for the filing of briefs,and because it contained new factual material without verification.As the Petitioner'sbrief was not timely filed, we have not considered it in arriving at our decision.94 NLRB No. 56. PETERZELL& GELLES, INC.347parties disagreeas tothe following job classifications:Watchmen,mechanics (fixers), time-study employees, employees in the productiondepartment, and office and clerical employees.The Employer wouldinclude these disputed classifications, whereas the Petitioner wouldexclude them.3Watchmen:There are three full-time and one part-time watchmen,who work under the supervision of the maintenance foreman.Theyare not armed or deputized.Their primary duty is that of guardingthe Employer's premises against unauthorized entrance and keepinga watch for fire.Between 6 p. m. and 6 a. in., the watchmen makerounds every hour and punch watchmen's clocks at various stationsthroughout the plant.4Each round takes from 20 to 25 minutes.The watchmen also do some janitorial and maintenance work suchas sweeping,painting,moving and setting up presses and sewingmachines, and maintaining the boiler operations .5The record doesnot show how much of their time is thus spent.If less than 50 percent of the watchmen's working time is spent inwatchmen's duties, they.shall, in accordance with our usual practice,be regarded as maintenance employees and be included in the unit.'-Mechanics : 7There are five mechanics and an apprentice who workin the knitting department, and two who work in the sewing depart-ment."They repair and adjust the knitting and sewing machinesused in the Employer's operations.There is a machine shop for eachdepartment where major repairs and those which cannot be done inthe plant are made.The mechanics do not have authority to hire,discharge, or effectively to recommend a change in status of otherernployeessAs no other union is seeking to represent these employeesin a separate unit, we shall include the mechanics in the productionand maintenance unit .10Time-study employees:There are two time-study employees whosefunction is timing the variouselementsof production jobs as deter-8 The Petitioner wishes to exclude these employees because it has not sought to organizethem.Neither the Petitioner's Jurisdictional limitations on membership,nor the extentof its organizational activities,are grounds for excluding employees whose inclusion inthe unit would otherwise be appropriate.Miller and Rhoads,Incorporated,86 NLRB 625;Mutual Rough Hat Company,86 NLRB 440;Cannell & Chanln,Inc.,85 NLRB 887.4There are no rounds made while the mill is in operation between 7:15 a. in. and 6 p. m.,The Employer does not employ any firemen or boilermen.The second and thirdshiftwatchmen maintain'the boiler operations entirely,and the first shift watchmanstarts and helps maintain the boiler for heating and steam."Henry C. Lytton&Company,88 NLRB 268;Lake Superior District Power Company,87 NLRB8; Mixer and Company,86 NLRB 656.''The mechanics are also known as fixers.8There are 12 knitters in the knitting department.6 There is a conflict in the testimony as to the power of the mechanics to lay offemployees.On the basis of the entire record, we are persuaded,as testified by theEmployer,that these employees do not have any supervisory authority.ioShelburne Shirt Co,Inc.,86 NLRB 1308;RiversideMills,85 NLRB 969 ;InmanMills,82 NLRB 735;Boaz Mills,Inc.,78 NLRB 1086;The Pierce-Williams Company,76 NLRB 1002. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDmined by the plantengineer,under whose supervision they work.They report their findings to the engineer, who, after checking andreviewing these findings, uses this information to determine and fixpiece rates.The time-study employees do not select the elements ofa. job which are to be timed, and have nothing to do with the fixing ofrates.No special education, training, or experience is necessary for thiswork.The period of training required is only long enough to teachthe time-study employees how to read a slide rule and handle a stopwatch.This usually can be learned in a week or less 11The time-study employees do not have authority to hire or dischargeemployees, or effectively to recommend such action. They do not super-vise or direct other employees in their work.Their pay rates are thesame as those of the production employees.We find that the time-study employees are not office clericals, ascontended by the Petitioner, and that despite the clerical aspects oftheir work, their interests and duties are sufficiently allied to thoseof the other employees in the unit to warrant their inclusion in thatunit .12Production department employees:There are six employees in thisdepartment who, from information secured from customers' orders,issue work orders or job tickets to the initial processing department 13After they have broken down orders into convenient manufacturingunits, they make bundle tickets which go to the sewing department,and accompany the bundles through each of the various operationsuntil the garments are finished.They keep daily progress reports onthe status of all orders.'' In order to determine the status of par-ticularorders, they maintain close contact with the manufacturing andprocessing operations, checking frequently with the different produc-tion departments 15We are of the opinion that the production department employeeshave a, community of interest with the production and maintenanceemployees.We shall include them in the unit'sClerical department employees:The Employer's main office whereall purchasing, sales, and accounting work is done, is located in NewYork.There are approximately 30 office and clerical employees work-ing at the mill.Most of the clerical work done by employees in theoffice at the mill is that necessary to assist the mill in carrying out itsproduction activities.All of the clerical employees whose inclusion11 The time-study employees received their training at the Employer'smill.One ofthem had previously been a typist in the mill office'ZAragon-Baldwvin Mills, Inc, Aragon Plant,80 NLRB 1042.i'This may be the cutting or the knitting department.14These reports are written up at a desk in the plant office.35When necessary,they check with the employees actually doing the work.36CfWatson-Flagg Machine Co.,83 NLRB 734. PETERZELL & GELLES, IIQC.349in the unit is contested by the Petitioner are hourly paid, as are someof the production employees.All of these employees work under thesupervision of the plant comptroller, who also supervises the em-ployees in the shipping, receiving, and stockroom departments 1'They work the same hours as do other employees in the mill, and havethe same benefits and working conditions.None does any productionwork.The following are the clerical employees whose inclusion inthe unit is in dispute 18Eva Ruth Wyatt:This employee determines from correspondencewhat garment labels and hangers are to be used for a given order. She-is responsible for seeing that the proper labels and hangers are usedILon the garments. She works with the operators in the finishing de-partment to see that they are supplied with necessary materials. Shesometimes changes the hanger that is being used by an operator foranother, to meet a particular customer's demand. She does not, how-ever, supervise any of the finishing department employees.About 50 percent of her time is spent in the mill.The remainder ofher time is spent in the office doing clerical work in connection withlerwork in the mill.She is designated on the payroll as being in the orderand registry department.We believe that Wyatt is essentially a plant clerical employee, suchas we have customarily included in units of production and mainte-nance employees.We shall include her in the unit.Laverne Howard:She is in charge of the boxes used to pack theEmployer's products, and is responsible for seeing that there are boxesat the mill for all orders on hand.She keeps an inventory of the boxes,and as they are unloaded from the truck checks them in to ascertainthat everything ordered has been received.She orders special boxesrequired by customers, and checks to make sure they are in the miltwhen needed.Howard spends more than half of her time working with the orderpackers in the boxing department, selecting the proper size boxes tomeet the customer's requirements. If the customer does not expressany preference for the way the garments are to be boxed, she deter-mines which boxes are to be used.'She also determines the mosteconomical method of packing, and works with the boxer and folder tofind the best way to fold a particular garment to fit the box.When not,working in the mill, Howard works at a desk in the office on relatedwork.She is on the procurement department payroll.17 There have been some temporary transfers from the clerical staff of the shipping,receiving, and stockroom departments."The record does not clearly show the duties and functions of all the office and clerical.employeesThe remaining clerical employees appear to be stenographers and typists-We shall exclude them from the unit as office clerical employees19Howard's decisions are subject to the approval of the plant comptroller. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that Howard is a factory clerical employee, and shall includeher in the unit 20Delores Vaughn:She is a sample expediter who spends about 70 per-cent of her time in various departments in the mill, seeing that samplesfollow the proper schedule and get shipped to the customer. She hasno supervisory authority.21She sometimes cuts swatches of cloth toaccompany a sample to the customer to show the other colors and,designs that are available in that particular line.When necessary, sheboxes, wraps, and mails samples.When not in the mill, she works inthe office making up weekly sample reports and handling correspond-ence to the New York office and to customers with reference tosamples.22We find that Vaughn's interests are similar to those of the productionemployees, and shall include her in the unit.23Supply clerks:There are two clerks who maintain an inventory ofconsumable supplies and findings.-They work with the productiondepartments in determining what supplies and findings will be used.When the exact shade of thread is not available, they advise the oper-ators what substitutions may be made.Roberts watches the operatorsto make sure they use the thread and other findings in accordance withplans made by the Employer. She frequently dyes zippers in order touse up stock, instead of buying new stock.She spends approximately40 percent of her time working with the production employees in themill.Williams spends about 35 percent of her time in the mill.Although they handle some purchasing, very little is done fromthe mill because raw material purchases are made through the NewYork office.Roberts does some procurement work, such as orderingmachine parts and supplies.She writes up requisitions for them, andfollows up the order to make sure the needed parts come in.Williamsalso handles some accounts payable bills.She attaches receivingtickets to invoices which are then sent to the New York office.We believe that the interests of these employees are closely con-nected with those of the production and maintenance employees.25We shall include them in the unit.Payroll clerks:There are four clerks who record the employees'time as shown on their time cards and piece-rate production reports.26They spend some time in the mill checking with the piece-rate workers20 Cf.TWm. P. McDonald Corporation,83 NLRB 427.21 If Vaughn finds that a sample is not ready for shipment on time, she makes a reporton it to the plant comptroller.22These letters are sometimes typed by one of the typists in the office.22Gluck Bros.,Inc.,83 NLRB 683:General Electric Company,81 NLRB 654;OrleansMaterials&Equipment Co, Incorporated,76 NLRB 351.24The supply clerks are Lula Roberts and Anita Williams.25CfSouthern Athletic Company, Inc.,86 NLRB 908 ;Goodall Company,80 NLRB 562.26 The payroll clerks are Bernice Carter, Emma Rae Cole, Shirley Slater, and MargieLopez. PETERZELL & GELLES, INC.351tomake sure the information is properly recorded.They fill thepayroll envelopes, and distribute them to the production employees.One of the clerks, Carter, spends about half of her time operating theswitchboard.We believe that these payroll clerks have a greater community ofinterest with the office clericals than with the production and main-tenance employees.We shall therefore exclude them from the unit 2rLili Palner:This employee is an expediter of chain store orders ; shegoes into the mill to follow up the orders of various large chain stores.If an order is not moving properly, she checks with the productionemployees to see what the bottleneck is. If she cannot correct thesituation herself, she makes a report to the plant comptroller.Whenrequests are received from customers to accelerate a delivery date, it isher responsibility to see that the orders are speeded up.She spendsat least 75 percent of her time in the mill.She is listed on the payrollas being inthe order and registry department.We believe that herinterests lie with those of the production employees, and shall includeher in the unit.Bernice Dickens:She spends approximately 50 percent of her timein the mill taking orders from employees for garments the Employermanufactures.The remainder of her time is spent in the office writingup these orders, and assisting Roberts, one of the supply clerks.Wedo not believe that her duties and interests are closely connected withthose of the production and maintenance employees.We shallexclude her from the unit.Sales order correspondence clerk (Joyce Green) :She secures in-formation from department heads and production employees in orderto answer inquiries from customers concerning orders. She thendrafts letters to the customers for the signature of the plant comp-troller.She also supervises employees in the order and registry de-partment.23We shall exclude her from the unit as a supervisor.Jean Whatley:This employee is a typist and dictaphone operator.She also models some garments produced by the Employer.We findthat her duties and interests are separate and distinct from those ofthe production and maintenance employees, and shall thereforeexclude her from the unit.We find that all production and maintenance employees at theEmployer's Pascagoula, Mississippi, mill, including the mechanics,time-study employees, production department employees, Eva RuthWyatt, Laverne Howard, Delores Vaughn, the supply clerks, LiliPalner, but excluding the payroll clerks, Bernice Dickens, JoyceT'Cf BuckeyeRuralElectricCo-Operative,Inc,88 NLRB 196;The Electric Auto-LiteCompany,87 NLRB 129;Boeing Airplane Company,86NLRB 368;WesternElectricCompany, hte,85 NLRB 227.2sGreen doesnot have authorityto hire or discharge employees,or effectively torecommend such action. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDGreen, Jean Whatley, all other office and clerical employees, andsupervisors, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (c) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]LARRANCE TANK CORPORATIONandINTERNATIONAL BROTHERHOOD OFBOILERMAKERS, IRON SHIP BUILDERS AND HELPERS OF AMERICA,LOCAL 592, AFL.Cases Nos. 16-CA-241 and 16-CA-264.May9, 1951Decision and OrderOn December 29, 1950, Trial Examiner Albert P. Wheatley issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter the Re-spondent filed exceptions to the Intermediate Report and a supportingbrief.The Board 1 has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed. The rulings are herebyaffirmed.The. Board has considered the Intermediate Report, theRespondent's exceptions and brief, and the entire record in the caseand, finding merit in the Respondent's exceptions, hereby adopts onlysuch of the Trial Examiner's findings and conclusions as are consistentwith this Decision and Order.On February 21 and March 29, 1950, respectively, as found by theTrial Examiner, the Union filed charges and amended charges in CaseNo. 16-CA-241 alleging,inter alia,that the Respondent had refusedto bargain in violation of Section 8 (a) (5) and (1) of the Act. OnApril 7, 1950, the Respondent and the Union executed a settlementagreement with respect to the charges in that case.The settlementagreement required the Respondent to post notices for 60 days statingthat it would not interfere with, restrain, or coerce its employees inthe exercise of their rights under the Act, and that it would bargaincollectively with the Union.The record establishes that the Respond-ent posted such notices for the required period, and that the RegionalDirector was advised that the notices had been posted.The TrialExaminer in the instant case relies on conduct of the Respondent'Pursuantto theprovisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Members Houston,Reynolds,and Styles].°4 NLRB No. 71.